DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Claims1
Claims 1–7, 12–22, 27–37, 39, and 43–45 are pending. Claims 31–37, 39, and 43–45 stand withdrawn. In total, claims 1–7, 12–22, and 27–30 are the subject of this Office Action.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), Examiner presumes that the subject 
Claims 1–3, 5–7, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greiner2 in view of Chu,3 Schroeder,4 Ide,5 and Schaefer.6
With respect to claim 1, Greiner discloses a composite filter for separating microorganisms from liquids, the composite filter comprising: (1) a “fleece” of electrospun fibers; and (2) a carrier material. (Greiner ¶¶ 15, 19.) The microorganisms can be viruses—in particular “parvoviridae”. (Id. ¶ 189; ¶¶ 193–194.) Notably, the term “parvoviridae” refers a family of viral particles (parvoviruses) having a diameter in the range of 18 to 26 nm. 7,8 As such, parvoviruses having a diameter in the range of 18 to 26 nm are considered to be within the teaching of Greiner. Greiner’s electrospun fibers can be formed from polyamides (i.e., nylons).9 (Greiner ¶ 34.) In particular, the reference suggests that the type of polyamide can be “polyamide 6”—i.e., nylon 6 (hereinafter “nylon-6”).10 Id. ¶¶ 325, 342.) The reference further suggests that the electrospun nanofibers used in its fleece can have fiber diameters of 10 nm to 50 µm. (Id. ¶ 53.) In view of the foregoing, Examiner is interpreting Greiner’s “fleece” as a “fibrous electrospun porous media” (hereinafter “media”).
Greiner does not appear to expressly specify that its “media” has: (1) electrospun nanofibers formed from (inter alia) nylon-6, said nanofibers having an average fiber diameter less than 15 nm; (2) a mean flow bubble point above 120 psi (measured with perfluorohexane); (3) a liquid permeability within the range of “greater than 10 LMH/psi” to “about 125 LMH/psi”; and (4) that when used to filter a fluid stream containing virus particles, its media reduces viral contamination by at least 5 LRV. (Claims p. 2, ll. 3–7.) Greiner also does not appear to expressly specify that its media is “for removing viral particles and other particles in the 18 nm to 30 nm size range from an aqueous fluid stream”. (Id. p. 2, ll. 1–2.)
Electrospun nanofibers formed from nylon-6 (clm. 1, ll. 3–4)
With regards to the nylon-6 (id.), as conveyed above, Greiner suggests that its fibers can be formed from nylons—in particular nylon-6. (Greiner ¶¶ 34; ¶¶ 325, 342.)
Previously, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)).
It is respectfully submitted that, at the time Applicant’s invention was made, Greiner’s disclosure would have reasonably suggested to those skilled in the art that Leshin, 277 F.2d at 200; Sinclair, 325 U.S. at 335; Ryco, 857 F.2d at 1425.
Average fiber diameter (clm. 1, l. 4)
As conveyed supra, Greiner teaches that the diameter of its electrospun fibers can be within the range of 10 nm to 50 µm. (Greiner ¶ 53.) Greiner, however, does not appear to specify an average fiber diameter for its media. Chu suggests that the mean (i.e., average) fiber diameter of a nanofiber membrane can be controlled by adjusting conductivity, voltage, or polymer concentration. (Id. FIG. 13; ¶¶ 21–22.) Chu also suggests that the average fiber diameter of a nanofiber membrane affects its mean pore size. (See Chu FIG. 18 (showing a linear trend between mean fiber diameter and mean pore size for a variety of polymers—including nylon-6); see also ¶ 133.)
Previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
It is respectfully submitted that at the time Applicant’s invention was made, Chu’s disclosure would have reasonably suggested to those skilled in the art that average fiber diameter affects mean pore size. (See Chu FIG. 18; ¶ 133.) Put another way, Chu recognizes average fiber diameter as a result-effective variable which impacts mean pore size. Furthermore, Figure 18 of Chu depicts a linear trend between mean fiber diameter and mean pore size—notably, for a variety of polymers (including nylon-6). This linear trend appears to hold even when approaching fiber diameters of about 5 nm. (Id. FIG. 18, inset.) Thus, when viewing Chu’s disclosure, a person having ordinary skill in the art (hereinafter “PHOSITA”) would have had a reasonable expectation of success in adjusting the mean fiber diameter of an electrospun membrane to values within the claimed range of “less than 15 nm”—e.g., since: (A) Chu suggests that average fiber diameters as small as 5 nm can be achieved via electrospinning. (id.); and (B) as pointed out above, Chu suggests that id. FIG. 13; ¶¶ 21–22.). As an aside, Greiner itself states that “[t]he person skilled in the art knows how to adjust the fiber diameter.” (Greiner ¶ 295.) In connection with these findings, it is further respectfully submitted that, at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the average fiber diameter of Greiner’s media: in order to enhance said media’s mean pore size. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
Mean flow bubble point (clm. 1, ll. 4–6)
As conveyed supra, Greiner does not appear to specify a mean flow bubble point measured with perfluorohexane above 120 psi. Schroeder discloses testing of the particle reduction efficiency of filter papers made of nanofibers. In particular, Schroder tested a broad range of mean flow pore diameters—ranging from 0.26 µm to 2.6 µm. (Schroeder col. 6, ll. 38–60.) Schroeder’s results are shown in Figure 6. As depicted in the instant figure, the particulate reduction efficiency decreased as the mean flow pore size increased. Or, in Schroeder’s words, “[t]he reduction was increased as the pore size decreased.” (Id. col. 6, ll. 59–60.) 
It is respectfully submitted that, when reading Schroeder, PHOSITA would have readily understood that mean flow pore size impacts the removal of particulate matter. In this vein, when comparing Schroeder’s teachings with those of Greiner, PHOSITA would have also understood that the aim of Greiner’s invention is also to removal particulate matter—inter alia, in the form of viruses. Given the guidelines set forth by Schroeder, vis-à-vis adjusting mean flow pore size and then observing the resulting removal of particulate matter (Schroeder FIG. 6; col. 6, ll. 38–60), Examiner respectfully submits that at the time Applicant’s invention was made, those skilled in the would have had a reasonable expectation of success in adjusting the mean flow pore size of the media of the instant combination and then observing the impact on parvovirus removal. As such, Examiner finds that it would have been obvious to one skilled in the art at the time Applicant’s invention was made to optimize, via routine experimentation, the mean flow bubble point of the media of the instant combination: in order to enhance the removal of particulate matter—or, more specifically, the removal of parvoviruses. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330.
Liquid permeability (clm. 1, l. 6)
As conveyed supra, Greiner does not appear to specify a liquid permeability which is within the range of “greater than 10 LMH/psi” to “about 125 LMH/psi”.
Schaefer discloses a filter media formed from fine fibers having a diameter of about 0.0 to about 1 µm. (Schaefer ¶ 8.) The filter media can be formed by electrospinning. (Id. ¶ 43.) The fine fibers can be made from a variety of polymers—including nylons. (Id. ¶¶ 23–24, 29.) The filter media can also be used to filter small viruses having a dimension of about 0.005–0.02 µm (i.e., about 5 nm to about 20 nm). (Id. ¶ 21.) Schaefer suggests that media can be formed with varying liquid permeabilities. For instance, Table in ¶ 46 of Schaefer discloses the flux at 10 psi for media made with various fiber diameters, solidity (i.e., porosity), thicknesses, etc. As can be seen from the Table, Schaefer was able to adjust the flux of its media. Furthermore, Schaefer was able to achieve a flux of 0.2 mL/min/cm2 at 10 psi. This translates to a liquid permeability of 12 LMH/psi, as shown below.
                
                    
                        
                            
                                
                                    
                                        
                                            0.2
                                             
                                            m
                                            L
                                        
                                        
                                            
                                                
                                                    min 
                                                    ∙
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            c
                                                            m
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            L
                                        
                                        
                                            1000
                                             
                                            m
                                            L
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            60
                                             
                                            m
                                            i
                                            n
                                        
                                        
                                            h
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    100
                                                
                                                
                                                    2
                                                
                                            
                                            
                                                
                                                    c
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                             
                                        
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            10
                             
                            p
                            s
                            i
                        
                    
                    =
                    12
                     
                    L
                    M
                    H
                    /
                    p
                    s
                    i
                
            
Ide discloses a filter membrane for removing parvoviruses and teaches that its filter membrane can allow physiological active products to pass through at a “practical level”. (Ide col. 2, ll. 34–46.) Ide suggests that a suitable water permeation rate for its filter membrane is 70–200 “l/h/0.1 MPa per m2 of membrane area. Furthermore, according to Ide, values within this range “enable[] the amount of filtration and permeability for [a] solution of physiological active products to be increased to a practical level. This is particularly advantageous in the increase in the volume of filtration of solution of physiologically active products.” (Id. col. 7, ll. 9–19.) 
In order to compare Ide’s range to that of the instant claim, Examiner has converted Ide’s range into units of LMH/psi as follows. First, given that 0.1 MPa is equal to roughly 14.5038 psi,11 Ide’s range of 70–200 “liters per (hour                         
                            ∙
                        
                     0.1 MPa                         
                            ∙
                        
                     m2)” translates to approximately 4.8–14.0 liters per (hour                         
                            ∙
                        
                     psi                         
                            ∙
                        
                     m2). Second, given that the abbreviation LMH stands for “liter per m2 per hour”, Ide’s range can be further expressed as 4.8–14 LMH/psi. This range overlaps with Applicant’s claimed range of 
Previously the courts have held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” KSR Int’l Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 417 (2007). It has also been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted).
As conveyed above, Schaefer essentially teaches how to adjust the flux (i.e., liquid permeability) of an electrospun media and also discloses at least one value falling within Applicant’s claimed range. In addition, Ide discloses a range of liquid permeability which overlaps with Applicant’s range. Ide also suggests benefits to using values within its range: (1) to “enable the filtration and permeability for [a] solution of physiological active products to be increased to a practical level”; and (2) to provide an “increase in the volume of filtration of solution” (i.e., increased throughput). (Ide col. 7, ll. 9–19.) In view of the above findings, it is respectfully submitted that, at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to modify the media of the instant combination such that it has a liquid permeability within Ide’s overlapping range of 10–14 LMH/psi—viz., in order to provide one or more of the benefits suggested by Ide: (A) a practical level of filtration and permeability; and (B) increased volume of filtration of solution (i.e., increased throughput). KSR, 550 U.S. at 417; MPEP § 2144.05(I). Likewise, it is also respectfully submitted that given Schaefer’s teaching of how to adjust the liquid permeability of an electrospun media, a person having ordinary skill in the art, when reading Schaefer’s disclosure, would have had a reasonable expectation of success in adjusting the liquid permeability of the media of the combination of Greiner, Chu, and Schroeder—e.g., by adjusting one or more of the parameters listed in Table 1 of Schaefer’s disclosure. (Schaefer ¶ 46.)
Reducing viral contamination by at least 5 LRV (clm. 1, ll. 6–7)
The instant combination does not appear to specify that its media would reduce a fluid stream containing virus particles by at least 5 LRV. However, the media of the instant combination has the same structural features as the media of claim 1.
See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). 
Given that both the media of the instant combination and the claimed media have the same structural features, the properties of both media (including the claimed LRV) are presumed to be inherent to both media until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
With respect to claim 2, the instant combination does not appear to expressly specify that the average fiber diameter is from about 6 nm to about 13 nm. As conveyed supra, Greiner teaches that the diameter of its electrospun fibers can be within the range of 10 nm to 50 µm. (Greiner ¶ 53.) Chu suggests that the mean (i.e., average) fiber diameter of a nanofiber membrane can be controlled by adjusting conductivity, voltage, or polymer concentration. (Id. FIG. 13; ¶¶ 21–22.) Chu also suggests that the average fiber diameter of a nanofiber membrane affects its mean pore size. (See Chu FIG. 18 (showing a linear trend between mean fiber diameter and mean pore size for a variety of polymers—including nylon-6); see also ¶ 133.)
As stated above, previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Aller, 220 F.2d at 456. It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed Petersen, 315 F.3d at 1330.
It is respectfully submitted that at the time Applicant’s invention was made, Chu’s disclosure would have reasonably suggested to those skilled in the art that average fiber diameter affects mean pore size. (See Chu FIG. 18; ¶ 133.) Put another way, Chu recognizes average fiber diameter as a result-effective variable which impacts mean pore size. Furthermore, Figure 18 of Chu depicts a linear trend between mean fiber diameter and mean pore size—notably, for a variety of polymers (including nylon-6). This linear trend appears to hold even when approaching fiber diameters of about 5 nm. (Id. FIG. 18, inset.) Thus, when viewing Chu’s disclosure, a PHOSITA would have had a reasonable expectation of success in adjusting the mean fiber diameter of an electrospun membrane to values within the claimed range of the instant claim—e.g., since: (A) Chu suggests that average fiber diameters as small as 5 nm can be achieved via electrospinning. (id.); and (B) as pointed out above, Chu suggests that the average fiber diameter of a nanofiber membrane can be controlled by adjusting conductivity, voltage, or polymer concentration (id. FIG. 13; ¶¶ 21–22.). As an aside Greiner itself states that “[t]he person skilled in the art knows how to adjust the fiber diameter.” (Greiner ¶ 295.) In connection with these findings, it is further respectfully submitted that, at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the average fiber diameter of Greiner’s media: in order to enhance said media’s mean pore size. Aller, supra; Petersen, supra.
With respect to claim 3, as conveyed in the first paragraph of § 3.4.1 supra, the media of the instant combination is a fleece of electrospun nanofibers on a carrier material. The fleece per se is described as being a nonwoven. (Greiner ¶ 18.) Also, Greiner contemplates that liquids can be separated using composite filter. (Id. ¶ 15.) In view of at least these findings, the fleece is being interpreted as a liquid filtration mat: inter alia, because it is in the form of a mat and can be used for filtering liquids.
With respect to claim 5, the instant combination does not appear to specify a porosity ranging from about 80% to about 95%. Schaefer suggests that a solidity of about 5% to about 50% was suitable for filtering parvoviruses. Compare Schaefer ¶ 18 (disclosing a solidity of about 5% to about 50%) with id. ¶ 21 (disclosing trapping small viruses having dimensions of about 0.005 to about 0.02 µm (i.e., 5 nm to 20 nm)). Note, porosity and solidity are related by the equation (solidity + porosity 12 Thus, Schaefer’s range of solidity can be translated into a range of porosity of about 50% to about 95%. This range of porosity encompasses the range of the instant claim. And as stated above, it has also been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). As such, it is respectfully submitted that it would have been obvious to make the media of the instant combination such that it has a porosity of about 80% to about 95%: in order to provide a suitable porosity for filtering parvoviruses. Id.
With respect to claim 6, the instant combination does not appear to specify a thickness ranging from about 1 µm to about 100 µm. Schaefer discloses that its filter media can comprise a layer of fibers. The thickness of the layer can be about 1 to 100 µm. (Schaefer ¶ 8.) Schaefer also suggests that this range of thickness was suitable for filtering parvoviruses. Compare id. ¶ 18 (disclosing the aforementioned range of thickness) with id. at ¶ 21 (disclosing trapping small viruses having dimensions of about 0.005 to about 0.02 µm (i.e., 5 nm to 20 nm)). As stated above, it has also been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). As such, it is respectfully submitted that it would have prima facie been obvious to make the media of the instant combination such that it has a thickness of about 1 µm to about 100 µm: inter alia, in order to provide a suitable thickness for filtering parvoviruses. Id.
With respect to claim 7, the instant combination does not appear to specify a thickness ranging from about 2 µm to about 30 µm. Schaefer discloses that its filter media can comprise a layer of fibers. The thickness of the layer can be about 1 to 100 µm. (Schaefer ¶ 8.) Schaefer also suggests that this range of thickness was suitable for filtering parvoviruses. Compare id. ¶ 18 (disclosing the aforementioned range of thickness) with id. at ¶ 21 (disclosing trapping small viruses having dimensions of about 0.005 to about 0.02 µm (i.e., 5 nm to 20 nm)). As stated above, it has also been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Notably, the range of the instant claim falls within Schaefer’s range. As such, it is respectfully submitted that it would have prima facie been obvious to make the media of the instant combination such that it has a inter alia, since Schaefer suggests that such values of thickness were suitable for filtering parvoviruses. Id.
With respect to claim 12, as discussed in the rejection of claim 1 (see § 3.4.1 supra) the nanofibers are nylon-6.
Claim 16 appears to share overlapping limitations with claim 1. Thus, with respect to these overlapping limitations, the subject matter presented in the rejection of claim 1 supra applies. Claim 16 appears to substantially differ from claim 1 in that claim 16 is directed to a filtration device and requires that the media is disposed on a porous support. As conveyed in the rejection of claim 1, Greiner discloses a composite filter (i.e., a filtration device) for separating microorganisms from liquids, the composite filter comprising: (1) a “fleece” of electrospun fibers; and (2) a carrier material. (Greiner ¶¶ 15, 19.) In addition to this finding, Greiner suggests that the carrier material can be porous. (Greiner ¶ 23 (disclosing that the carrier material can be selected from, inter alia, porous solids and membrane filters).) In view of the foregoing, the limitations of claim 16 are considered to be within the teaching of the instant combination.
Claim 17 appears to share overlapping limitations with claim 2. Thus, with respect to these overlapping limitations, the subject matter presented in the rejection of claim 2 supra applies.
Claim 18 appears to share overlapping limitations with claim 3. Thus, with respect to these overlapping limitations, the subject matter presented in the rejection of claim 3 supra applies.
Claim 20 appears to share overlapping limitations with claim 5. Thus, with respect to these overlapping limitations, the subject matter presented in the rejection of claim 5 supra applies.
Claim 21 appears to share overlapping limitations with claim 6. Thus, with respect to these overlapping limitations, the subject matter presented in the rejection of claim 6 supra
Claim 22 appears to share overlapping limitations with claim 7. Thus, with respect to these overlapping limitations, the subject matter presented in the rejection of claim 7 supra applies.
Claim 27 appears to share overlapping limitations with claim 12. Thus, with respect to these overlapping limitations, the subject matter presented in the rejection of claim 12 supra applies.
Claims 4 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Greiner, Chu, Schroeder, Ide, and Schaefer—in view of Moore.13
With respect to claim 4, the instant combination does not appear to specify a mean pore size ranging from about 0.01 µm to about 0.03 µm. However, one or more pore sizes in this range were known in the prior art to be suitable for parvovirus filtration. For example, Moore teaches using “pores with average diameters of about 20 nm, which is an expected range of pore-diameter of a membrane for filtration of parvovirus.” (Moore¶ 31.) As stated above, it has also been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). As such, it is respectfully submitted that it would have been obvious to make the pore sizes of the media of the instant combination such that they have a mean pore size of about 20 nm: in order to provide a suitable range of pore-diameter for filtration of parvoviruses. Id.
Claim 19 appears to share overlapping limitations with claim 4. Thus, with respect to these overlapping limitations, the subject matter presented in the rejection of claim 4 supra.
Claims 13–15 and 28–30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Greiner, Chu, Schroeder, Ide, and Schaefer—in view of Aussawasathien.14
With respect to claims 13–15, the instant combination does not appear to specify a nanofibrous support layer with an average fiber diameter between 10–500 nm, 50–200 nm, or 10–50 nm (as required by claims 13–15, respectively). Schaefer teaches that filtration media can be formed from either a single layer of fine fiber or multiple layers of fine fiber. (Schaefer, Abstract.) Also, Aussawasathien teaches using electrospun nylon-6 nanofibrous membranes as prefilters. (Aussawasathien, Abstract.) Aussawasathien further teaches that the fiber diameter of its prefilter can be 30–110 nm. (Id.) Aussawasathien also suggests that its prefilter can be used prior to ultrafiltration or nanofiltration in order to increase filtration efficiency and prolong the life of downstream membranes. (Id. 19.)
As stated above, previously the courts have held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” KSR, 550 U.S. 417. Thus, in view of the above findings, it is respectfully submitted that at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to combine the teachings of Aussawasathien with the teachings of the instant combination, viz., such that Aussawasathien’s prefilter is used as a carrier material (i.e., porous support) for the fleece of the instant combination: in order to increase filtration efficiency and prolong the life of said fleece. KSR supra. 
Furthermore, as conveyed above, Aussawasathien suggests that fiber diameters of 30–110 nm were suitable for its prefilter. (Aussawasathien, Abstract.) Notably the range of the instant claim overlaps with each of the ranges described in claims 13–15: inter alia, via overlapping ranges of 30–110 nm, 50–110 nm, and 30–50 nm, respectively. As stated above, it has also been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). As such, it is respectfully submitted that it would have been obvious to make the average fiber diameter of the prefilter of the instant combination within any of these overlapping Id.
Claims 28–30 appears to share overlapping limitations with claims 13–15, respectively. Thus, with respect to these overlapping limitations, the subject matter presented in the rejection of claims 13–15 supra applies.
Response to Remarks15
Applicant’s remarks are respectfully acknowledged but are not persuasive for the following reasons.
Applicant’s remarks asserting piecemeal analysis (Remarks 8–10) are unpersuasive
Applicant essentially argues that Examiner has employed hindsight analysis. (Id.) In particular, Applicant argues that “the Patent Office has employed piecemeal analysis with the examination of the claims” and that “[t]his contravenes the requirements that the claimed invention be examined “as a whole”. (Id.) Applicant further argues that the Patent Office has “provid[ed] no evidence that one of ordinary skill in the art would be motivate [sic] to combine these disparate references to arrive at the present invention with any likelihood of success.” Respectfully, Applicant’s remarks are unpersuasive.
In response to Applicant’s arguments, it is courteously submitted that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, as to Applicant’s suggestions that the references are disparate and that the Office has not provided evidence that one of ordinary skill in the art would be motivated to combine said references, Examiner respectfully disagrees—in particular based on the rationale and evidence provided in § 4.41 of the Non-Final Office Action filed January 7, 2021 (“Non-Final Act.”). Specifically, the evidence and motivations are explained therein (as well as in supra). For at least these reasons, Applicant’s instant remarks are respectfully found unpersuasive.
Applicant’s arguments directed to the selection of nylon-6 as a lead compound vis-à-vis Greiner are unpersuasive (Remarks 11–17)
Applicant has essentially argued that there would be no motivation for one skilled in the art to select nylon-6 out of the alleged “laundry list” disclosed in Greiner and likewise that there would be no reasonable likelihood of success in selecting this material. (Id. 11–13 (citations omitted).) Applicant continues its analysis by asserting that the secondary references (Chu, Shaefer, etc.) fail to cure this alleged deficiency: i.e., that “the remaining cited art references do not provide the teaching, motivation or reasonably expectation of success as required.” (Remarks 14–16.) Applicant also argues that “Greiner does not even specifically mention nylon-6 as a possible selection”. (Id. 13.)
At the outset, Applicant’s assertion that Greiner does not mention nylon-6 (id.) is unpersuasive. In the Non-Final Action, it was conveyed that Greiner does not specify nylon-6 fibers having the claimed average fiber diameter. (Non-Final Act. 4.) Furthermore, contrary to Applicant’s instant argument, Greiner directly teaches using nylon-6. (Greiner ¶¶ 325, 342.)
Moving to Applicant’s other arguments, as it pertains to Applicant’s assertions that there would be no motivation or expectation of success in selecting nylon-6, Examiner is unpersuaded by these remarks. First, Examiner agrees that Greiner discloses a plethora of species for its fibers. That being said, Greiner also specifically directs those of skill in the art toward nylon-6. For example, in each of its embodiments, Greiner selects polyamide-6. (Greiner ¶¶ 340–367.) Note, this particular selection was made by Greiner despite its alleged “laundry list”. Moreover, Greiner teaches how to make fibers using polyamide-6. Thus, a person having ordinary skill, following Greiner as a guide, would be directed to the selection of nylon-6, with a reasonable expectation of success: since Greiner provides explicit guidance as to make fibers from this material (as opposed to other polymers on its laundry list).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764. The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims filed May 6, 2021.
        2 WO 2010/069296 A1, published June 24, 2010 (“Greiner”).
        3 US 2011/0198282 A1, published August 18, 2011 (“Chu”).
        4 US 8,002,990 B2, issued August 23, 2011 (“Schroeder”).
        5 US 6,797,169 B1, issued September 28, 2004 (“Ide”).
        6 US 2004/0038014 A1, published February 26, 2004 (“Schaefer”).
        7 “What is a Parvovirus?”, News-Medical.Net, https://www.news-medical.net/‌health/What-is-a-Parvovirus.aspx (last visited December 17, 2020) (“Parvoviridae is a name for a viral family that encompasses small, non-enveloped, isometric DNA viruses with linear, single-stranded genomes. Viruses from this family are commonly known as parvoviruses.”)
        8 Parvoviridae | Definition of Parvoviridae by Merriam-Webster, Merriam-Webster.com, https://www.merriam-webster.com/medical/Parvoviridae (last visited December 17, 2020) (“[A] family of small single-stranded DNA viruses that have a virion [(i.e., a complete virus particle)] 18 to 26 nanometers in diameter….”).
        9 Polyamide (PA) or Nylon: Complete Guide (PA6, PA66, PA11, PA12…), Omnexus.specialchem.com, https://omnexus.specialchem.com/selection-guide/polyamide-pa-nylon (last visited December 17, 2020) (“Polyamides (or Nylon) are made from polycondensation of diacid with a diamine or by ring-opening polymerization of lactams with 6, 11 or 12 carbon atoms.”).
        10 See id. (“Polyamide 6/ PA6 [sic] is also known as Nylon 6”).
        11 See, e.g., Conversion for 0.1 MPa to psi, Google.com, available at https://bit.ly/2X6j3Ng (last visited January 2, 2020).
        12 Zhang et al., Building materials in civil engineering 13 (2011).
        13 US 2011/0240550 A1, published October 6, 2011 (“Moore”).
        14 Aussawasathien et al., Separation of micron to sub-micron particles from water: Electrospun nylon-6 nanofibrous membranes as pre-filters, 315 J. Membrane Sci. 11, 11–19 (2008).
        15 Remarks filed May 6, 2021.